Citation Nr: 9912656	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  94-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran first entered active duty in October 1942, and 
retired in October 1963 with more than 20 years of service.  
He died in January 1993.  The appellant seeks dependency and 
indemnity compensation (DIC) benefits on the basis that she 
is the surviving spouse of a veteran who died due to service.  

In written argument dated in July 1998, submitted to VA only 
after the claims folder was transferred to the Board of 
Veterans' Appeals (Board) for appellate consideration, 
appellant has raised for the first time the argument that the 
veteran's service-connected chronic prostatitis aggravated 
his nonservice-connected prostate cancer, and that on that 
basis the veteran's death should be service-connected 
pursuant to Allen v. Brown, 7 Vet. App. 439 (1995) and DIC 
benefits should be paid.  That claim has not been developed 
and adjudicated by the Regional Office (RO), and as a result, 
there is no jurisdiction-conferring Notice of Disagreement 
(NOD) upon which the Board can base jurisdiction to decide 
that claim on the merits or to remand that claim.  Hazan v. 
Gober, 10 Vet. App. 511, 516-17 (1997).  Accordingly, that 
matter is referred to the RO for appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The Board also notes that in a recent precedent opinion the 
United States Court of Appeals for Veterans Claims (Court) 
directed the Secretary to take additional action regarding 
ascertaining entitlement to DIC under 38 U.S.C.A. § 1318 in 
certain DIC claims.  Hix v. West, No. 97-327 (Vet. App. Jan. 
26, 1999).  In this case, however, the appellant has argued 
that she is entitled to DIC because the cancer that caused 
the veteran's death should have been service-connected; such 
claims of entitlement to DIC are adjudicated under 
38 U.S.C.A. § 1310.  She has not argued that the veteran was 
entitled to receive a continuous, total disability rating for 
a period of ten years prior to his death, which would form 
the basis for an award of DIC under 38 U.S.C.A. § 1318.  The 
appellant has not raised, and the RO has neither developed 
nor adjudicated, the latter claim.  As a result, there is no 
jurisdiction-conferring NOD upon which the Board can base 
jurisdiction to decide that claim on the merits, or to remand 
it.  Hazan.  However, in light of the Court's holding in Hix, 
the Board refers to the RO for appropriate action the matter 
of whether the appellant is entitled to DIC under 38 U.S.C.A. 
§ 1318.  


FINDINGS OF FACT

1.  The veteran died in January 1993.  The cause of the 
veteran's death was listed on the death certificate as 
prostate cancer due to chronic prostatitis.

2.  At the time of the veteran's death, entitlement to 
service connection for prostate cancer was not established.  
Service connection was established for herniated disc, lumbar 
spine with arthritis, rated 40 percent disabling; 
prostatitis, rated 20 percent disabling; and bilateral 
hearing loss, tympanic membrane scarring, post-operative 
hemorrhoids, right hernioplasty and history of liver damage, 
all assigned noncompensable ratings.  The veteran's combined 
service-connected disability rating was 50 percent.  

4.  Prostate cancer was not shown during service or within 
one year thereafter.

5.  No service-connected disorder has been shown to have been 
the immediate cause of or a contributing factor in the 
veteran's death.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted, and entitlement to DIC benefits under 
38 U.S.C.A. § 1310 is not established.  38 U.S.C.A. §§ 1110, 
1310(a) (West 1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks VA benefits for the cause of the 
veteran's death.  In essence, she contends that the veteran's 
death from prostate cancer was related to his service, 
specifically service-connected chronic prostatitis.  She 
points to the death certificate and a May 1992 opinion of 
R.E.Q., M.D. to that effect.

In the interest of clarity, the relevant law and VA 
regulations will be briefly reviewed.  The factual background 
of this case will then be discussed.  Finally, the issue on 
appeal will be analyzed and a decision rendered by the Board.

Relevant law and regulations

Death claims

When a veteran dies after 1956 from a service-connected or 
compensable disability, the Secretary shall pay DIC to such 
veteran's surviving spouse.  38 U.S.C.A. § 1310 (West 1991).  
The criteria for determining whether a disability is service-
connected shall be those applicable under chapter 11 of Title 
38, United States Code.

In general, service connection may be granted for a 
disability resulting from a disease or injury which was 
incurred or aggravated during active duty.  38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as cancer of the prostate if such are manifested to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. § 3.307(a)(3), 3.309(a) (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, whenever 
manifested, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

The regulations provide that the death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (1998).  
The service-connected disability will be considered to be the 
primary cause of death when such disability, alone or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (1998).  The service-connected 
disability will be deemed to be a contributory cause of death 
when it is shown that the disability contributed 
substantially or materially to death, that it combined to 
cause the death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1) (1998). 

Well grounded claims/standard of proof

The threshold question to be answered is whether the 
appellant has presented a well-grounded (i.e., plausible) 
claim for the cause of the veteran's death.  If she has not, 
the claim must fail and there is no further duty to assist in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although 
the claim need not be conclusive, it must be accompanied by 
evidence, not just allegations, in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order to show that a claim for service connection is well 
grounded, there must be medical evidence of a disability; 
medical, or in some instances lay, evidence of incurrence or 
aggravation of a disease or injury in service; and medical 
evidence of a nexus between the in-service injury or disease 
and the demonstrated disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  See also Epps v. Gober, 126 F. 3d 1464, 
1468 (Fed.Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza); and Ramey v. Brown, 9 
Vet. App. 40, 46 (1996) (applying Caluza analysis to death 
claims).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of current disability, will 
always have been met, as the current disability is the 
condition that caused the veteran to die.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997).  

Evidence submitted in support of a claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet.  App. 19, 21 (1993).  

Once it has been determined that a well-grounded claim 
exists, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1997).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein.

The Board wishes to stress that a well- grounded claim is not 
one upon which a claimant will necessarily ultimately 
prevail.  Unlike the threshold issue of well-groundedness, in 
which a mere expression of possibility will suffice, in order 
to prevail on the merits, equipoise of positive and negative 
must be reached. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert and Alemany, supra.  In addition, the King 
presumption of credibility no longer attaches; instead, each 
piece of evidence is viewed in the context of the entire 
evidence of record.  See Madden, supra.

Factual background

Upon his entrance into active service in 1942, the veteran 
was given a comprehensive medical examination.  No 
abnormalities were found.  While serving on active duty he 
was diagnosed with and treated for chronic prostatitis.  The 
Report of Medical Examination prepared in June 1963 incident 
to his retirement from active duty notes, inter alia, a 
nontender, generalized, large, firm area in the right upper 
pole of the prostate.  A urology consultation was ordered, 
and the resulting report contained an impression of irregular 
prostate probably due to old infection, with no active 
disease then present.  

There is no indication of prostate cancer during service of 
in the year immediately after service.

In a rating decision dated in May 1965, service connection 
was granted for chronic prostatitis, and a noncompensable 
rating was assigned.  Service connection was also granted at 
that time for liver damage, hemorrhoids, and a scar due to 
hernioplasty, and later for bilateral tympanic membrane 
scarring and bilateral high frequency sensorineural hearing 
loss, all of which were assigned noncompensable disability 
ratings.  In a rating decision dated in April 1969, service 
connection for chronic lumbosacral strain was granted, and 
after a temporary total disability rating was assigned, the 
disability was rated 20 percent disabling, then rated 40 
percent disabling.  The veteran's service-connected 
prostatitis was rated 20 percent disabling in a November 1990 
rating decision, for a combined service-connected disability 
rating of 50 percent.  

In December 1990, carcinoma of the prostate was diagnosed.  
The veteran filed a claim of entitlement to service 
connection for that disease in December 1990, which was 
denied in April 1991.  The veteran did not file a timely 
notice of disagreement with that decision, and it became 
final.  He reopened that claim by filing a May 1992 medical 
opinion from his treating physician, Dr. Q, who indicated 
there was a causal connection between the veteran's in-
service prostatitis and prostate cancer, and said "[w]hile I 
feel there was probably no cancer present back in the 1960s, 
when he was treated in the military, I definitely think the 
chronic prostatitis and inflammation in the prostate gland is 
a definite precursor to prostate cancer, and I feel his 
current cancer is related to the inflammation he was having 
back then, in a causative way."  

The RO referred the matter to Dr. L, a professor of Pathology 
and Medicine at the University of California-Davis, for an 
opinion as to the relationship between chronic prostatitis 
and prostate cancer.  In September 1992, Dr. L opined that 
there is no evidence that prostatitis was a direct cause of 
prostate cancer.  He added "However, you can not prove a 
negative."  Service connection for prostate cancer was 
denied in December 1992.  

The veteran died in January 1993.  The Certificate of Death, 
signed by Dr. Q, reported that the veteran's death was caused 
by prostate cancer, as the immediate cause, due to chronic 
prostatitis.  That document also indicated that the interval 
between onset of cancer and death was two years, and between 
the onset of prostatitis and death was 43 years.  Dr. Q 
indicated that he was the veteran's treating physician, and 
had attended the veteran since March 1992.  The veteran died 
at home.  No autopsy was performed.  

The appellant's claim was filed in February 1993.  On the VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable), she indicated that she was claiming that the 
veteran's death was due to service.  During the development 
of her claim that the veteran's death was due to service, the 
appellant argued that the opinions of Dr. Q and Dr. L, the 
medical records and the Certificate of Death established "a 
considerable amount of reasonable doubt" which 38 C.F.R. 
§ 3.102 requires will be resolved in the appellant's favor.  
She added that the doctrine of reasonable doubt should apply, 
as there is no concrete evidence that will show there is no 
relationship between the veteran's prostatitis and prostate 
cancer.  

The Board concluded that the opinion of an independent 
medical expert (IME) was required in order to ascertain 
whether the record supported a determination that the 
veteran's service-connected prostatitis was related to the 
cause of his death.  See 38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (1998).  In November 1998 the Board 
requested an independent medical expert opinion (IMEO) from 
J.F.D., Jr., M.D. Professor of Urology at the University of 
Oklahoma.  Dr. D. was provided the veteran's complete claims 
folder.  The IMEO dated in April 1999 indicated that the 
record, including the opinions of Drs. Q and L, had been 
reviewed.  Dr. D. reported that the literature available at 
that time disputed Dr. Q's statement, and that the etiology 
of prostate cancer had been carefully studied in recent 
years.  The IMEO reported that the results of several studies 
("Carter, et al, 1990, Hutchinson 1981, Scardino 1989, 
Zaridze and Boyle 1987") stated there is no consistent 
evidence for substantial risk factors associated with diet, 
occupation, socioeconomic status, infectious disease history 
(including prostatitis), sexual practices, body build or 
hormonal factors.  Risk factors which are apparent include 
nationality, race and genetic factors.  Dr. D. concluded 
that, based on the available information, no substantive 
evidence is presented in this case to suggest that 
prostatitis is a risk factor or precursor to the veteran's 
prostate cancer.  In response to appellant's assertion that 
Dr. L's statement that "you can not prove a negative" 
indicates that prostatitis is a causative factor in prostate 
cancer, the IMEO pointed out that epidemiologic studies 
indicate to the contrary.  

The appellant's representative was provided with a copy of 
the IMEO, and given the opportunity to submit additional 
evidence and/or argument addressing the IMEO.  Additional 
argument submitted on appellant's behalf asserted that the 
IMEO was "thorough and complete" and at the very least 
places the evidence in equipoise.  



Analysis

The Board must first ascertain whether this claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded.  As noted by the Court in 
Carbino, the first prong of the Caluza test has been met via 
the Certificate of Death.  Regarding the second prong, the 
Certificate of Death identifies chronic prostatitis as a 
contributing factor in the prostate cancer that was the 
immediate cause of death.  Chronic prostatitis was a service-
connected disability at the time of the veteran's death.  
Accordingly, the second prong of the Caluza test is met.  
Regarding the third prong of the Caluza test, Dr. Q's medical 
opinion asserts there is a causal connection between the 
veteran's service-incurred chronic prostatitis and his 
prostate cancer.  Since this evidence is presumed credible 
under King, the Board concludes that the third prong of the 
Caluza test has been met.  The Board therefore finds that 
this claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

With regard to VA's duty to assist, the claims folder 
contains the veteran's service medical records and VA 
treatment records.  The veteran died at home, and so there 
are no terminal hospital records available.  An autopsy was 
not performed.  There is no indication in the record that 
additional evidence is available that is necessary to 
adjudicate this claim.  Accordingly, the Board is satisfied 
that VA has met its duty to assist the claimant.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board will therefore move on to 
consider this claim on its merits, applying the standard of 
proof enunciated by the courts in cases such as Gilbert, 
Alemany and Madden.

At the outset, the Board finds that certain facts in this 
case are uncontroverted.  The evidence does not indicate that 
the veteran had prostate cancer during service or within the 
one year presumptive period thereafter, and the appellant 
does not so contend.  In fact, Dr. Q opined that it had its 
onset two years prior to death and that "there was probably 
no cancer present back in the 1960s."  Furthermore, the 
service-connected disabilities, aside from prostatitis, have 
not been implicated as caused of the veteran's death, and the 
appellant does not so contend.

It is Dr. Q.'s stated opinion, expressed both in the May 1992 
opinion and in the January 1993 Certificate of Death, that 
the prostate cancer which was the immediate cause of the 
veteran's death, but that such cancer was "due to chronic 
prostatitis."  If it is true that service-connected chronic 
prostatitis caused this veteran's cancer, service connection 
for the veteran's death would be warranted and DIC could be 
paid under 38 U.S.C.A. § 1310.  However, there is other 
medical evidence of record in the form of Dr. L.'s September 
1992 statement and Dr. D.'s IMEO that the veteran's fatal 
prostate cancer was not due to chronic prostatitis.  As 
discussed above, it is the Board's responsibility to weigh 
the evidence "in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997).

Dr. Q. was the veteran's treating physician.  Although the 
Court has specifically rejected the "treating physician 
rule", the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-1 (1993). 

Although somewhat sketchy, Dr. L.'s opinion supports the 
contrary position that there is no connection between chronic 
prostatitis and the development of prostate cancer.  In 
essence, Dr. Q.'s terse and unsupported opinion is balanced 
by Dr. L.'s terse and unsupported opinion.

Dr. D.'s IMEO, on the contrary, was based on a detailed 
review of the claims folder in light of the contentions 
raised by the appellant, and included consideration of the 
submissions from Dr. Q., including the Certificate of Death 
and the May 1992 opinion.  The IME cited specific medical 
studies in support of his conclusion that no relationship has 
been demonstrated to exist between chronic prostatitis and 
prostate cancer.  In contrast, the May 1992 medical opinion 
from Dr. Q submitted by the appellant  provided no rationale 
or supporting references. 

The IMEO states that the appellant's service-connected 
chronic prostatitis did not have an effect as either a risk 
factor or as a precursor.  The IME has pointed to specific 
medical studies which failed to identify any such 
association.  Dr. Q., on the other hand, has not pointed to 
any medical studies which establish such a relationship.

The opinions of the appellant and her representative to the 
effect that chronic prostatitis caused or exacerbated the 
veteran's cancer are entitled to no weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).

Based on the foregoing, the Board finds that the evidence 
against the appellant's claim, in particular the IMEO and Dr. 
L.'s statement, is more probative and is therefore afforded 
more weight than the opinion of Dr. Q. and the lay statements 
of the appellant and her representative.  The IMEO does not 
support a finding that prostatitis contributed substantially 
or materially to death.  

After a careful analysis of all the facts and circumstances 
surrounding the death of the veteran, the Board concludes 
that the evidence preponderates against the  appellant's 
contention that the veteran's cancer was etiologically 
related to his service-connected prostatitis.  Cancer of the 
prostate was not diagnosed until 27 years after separation 
from active duty, and there is no evidence that such was 
present in service or for many years after service.  There is 
no evidence that any other service-connected disability 
played a role in causing the veteran's death.

It appears that the appellant is essentially contending that 
Dr. Q.'s opinion, in and of itself, places the evidence in 
equipoise.  Such is not the case, however.  Although the 
Board has taken Dr. Q.'s May 1992 opinion, reiterated in the 
January 1993 death certificate, into consideration, the Board 
concludes that such is outweighed by other evidence of 
record.  As noted earlier in this decision, each item of 
evidence must be weighed in light of its own inherent 
characteristics and its relationship to other items of 
evidence.

The Board is aware of the Court's requirement that it must 
provide a satisfactory explanation as to why the evidence was 
not in equipoise so as to require application of the benefit-
of-the-doubt rule.  Williams (Willie) v. Brown, 4 Vet. App. 
270, 273-74 (1993).  The Board, for the reasons stated above, 
has concluded that the evidence in this case preponderates 
against the appellant's claim.  Chief among its reasons is 
the clearly written, specific IMEO and the reasoning 
contained therein, described in detail in the factual 
background section above, as contrasted with the unsupported 
statements of Dr. Q.  

As the evidence in favor of the claim is outweighed by the 
evidence against, the doctrine of the benefit of the doubt 
set out in 38 U.S.C.A. § 5107(b) (West 1991) and 38 C.F.R. 
§ 3.102 (1998), is not applicable.  Accordingly, this claim 
is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

